                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

JIMMY WOODROW MAGEE                                           CIVIL ACTION

VERSUS                                                        NO. 18-8852

WARDEN JASON KENT                                             SECTION “M”(2)


                                       ORDER

       Having considered the petition, the record, the applicable law, the Findings and

Recommendation of the United States Magistrate Judge, and the failure of any party to file

an objection to the Magistrate Judge’s Findings and Recommendation, the Court hereby

approves the Findings and Recommendation of the United States Magistrate Judge and

adopts such Findings and Recommendation as its opinion in this matter. Therefore,

       IT IS ORDERED that the petition of Jimmy Woodrow Magee for issuance of a

writ of habeas corpus under 28 U.S.C. § 2254 be DISMISSED WITH PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this 20th day of November, 2018.



                                                _________________________________
                                                 BARRY W. ASHE
                                                 UNITED STATES DISTRICT JUDGE
